t c memo united_states tax_court gregory l murphy and monica j murphy petitioners v commissioner of internal revenue respondent docket no 12489-18l filed date gregory l murphy and monica j murphy pro sese ryan z sarazin and bartholomew cirenza for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6330 of the determination by the internal 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar revenue service irs or respondent to uphold a notice_of_intent_to_levy the irs initiated the collection action with respect to petitioners’ federal_income_tax liability for respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his deter- mination to sustain the proposed collection action was proper as a matter of law petitioners urge that the settlement officer so erred in declining to offset against their tax_liability a credit that would exist in their account if the irs had not denied their claim_for_refund for concluding as we do that we lack jurisdiction to decide a disputed refund claim for a year not before us we will grant respondent’s motion and sustain the collection action for background the following facts are based on the parties’ pleadings and motion papers including the attached declarations and exhibits see rule b petitioners re- sided in virginia when they filed their petition petitioners filed a return for but failed to pay in full the tax shown as due the irs assessed the resulting liability which petitioners did not pay upon notice_and_demand for payment on date in an effort to collect this unpaid liability the irs issued them a letter notice_of_intent_to_levy and notice of your right to a hearing as of the date of that notice petitioners’ outstanding liability for was dollar_figure the levy notice informed petitioners that if they wished to request a cdp hearing they needed to complete and submit on or before date a form request for a collection_due_process or equivalent_hearing peti- tioners completed form and sent it to the irs accompanied by a cover letter the form and cover letter were not marked as received by the irs until date but the cover letter bore a certified mail receipt and a sep- tember postmark affixed by the u s postal service respondent con- cedes that petitioners’ hearing request was timely mailed and thus timely filed see sec_7502 sec_301_6330-1 q a-c1 c3 c4 proced admin regs in their hearing request petitioners alleged no inability to pay and expressed no interest in a collection alternative nor did they dispute that their return showed an underpayment_of_tax rather they asserted that they were entitled to a 2petitioners attached to their response to the summary_judgment motion a copy of a date letter to the irs stating that they had enclosed a check for dollar_figure to cover their liability petitioners have not supplied a copy of the check or otherwise shown that an actual payment was made in any event a check in that amount would not have covered their balance due for which was dollar_figure when the levy notice was issued petitioners have not moved to dis- miss this case on mootness grounds as would be possible if their liability had actually been paid in full see 126_tc_1 refund for and that such a refund if credited to their account could be carried to to offset their tax_liability after receiving petitioner’s case an so from the holtsville new york appeals_office confirmed that the liability had been properly assessed and that all other requirements of applicable law and administrative procedure had been met the so believed that petitioners’ hearing request was untimely and hence that they were not entitled to a cdp hearing the so therefore offered them an equivalent_hearing the so sent petitioners a letter acknowledging receipt of their hearing re- quest and scheduling a telephone conference at their request the hearing was rescheduled and held on date during the conference petitioners again stated that they wished to address their alleged entitlement to a refund for for petitioners had failed to file a return the irs had accordingly prepared a substitute for return sfr on the basis of third-party information re- ports see sec_6020 on date the irs issued to petitioners a notice 3an equivalent_hearing resembles a cdp hearing in that it is held with the irs appeals_office the so considers the same issues that would have been con- sidered at a cdp hearing and the so generally follows the same procedures see 119_tc_252 the chief difference is that the so’s decision following an equivalent_hearing is embodied in a decision letter as opposed to a notice_of_determination ibid of deficiency for based on the sfr they did not seek review in this court so the irs assessed the tax as determined in the notice_of_deficiency in preparing the sfr for the irs had relied in part on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc issued to petitioners by metlife petitioners believe that this form 1099-r was erroneous in date in an effort to rectify this sup- posed error they submitted to the irs an sfr reconsideration request which the irs denied on date they submitted an amended_return for which the irs treated as a claim_for_refund and likewise denied during the date hearing the so explained that petitioners’ liability for was not the subject of the levy notice and that she lacked jurisdiction to address their disputed refund claim she expressed willingness to consider a col- lection alternative but petitioners declined that invitation on date the irs issued petitioners a decision letter sustaining the levy and they timely petitioned this court for review petitioners contend that their cdp hearing request was timely the so erred in determining that they did not dispute their underlying liability for and the so abused her dis- cretion in failing to consider the impact on their liability of their claim for refund on date respondent filed a motion for summary_judgment to which petitioners timely responded discussion a jurisdiction the tax_court is a court of limited jurisdiction and we must first ascertain whether the case before us is one that congress has authorized us to consider sec_7442 81_tc_879 in a cdp case such as this our jurisdiction depends on the issuance of a notice of determi- nation following a timely request for a cdp hearing and the filing of a timely peti- tion for review sec_6330 123_tc_1 aff’d 412_f3d_819 7th cir a decision letter ordinarily does not constitute a determination within the meaning of sec_6330 and we normally lack jurisdiction to consider a tax- payer’s challenge to the outcome of an equivalent_hearing see 116_tc_255 however if the taxpayer has made a timely request for a cdp hearing and if the appeals_office incorrectly offers the taxpay- er an equivalent_hearing instead we have jurisdiction to consider a timely request for review 119_tc_252 in such circum- stances we treat the ‘decision’ reflected in the decision letter as a ‘determination’ for purposes of sec_6330 ibid respondent does not dispute the timeliness of petitioners’ request for a cdp hearing we conclude that the so’s decision to sustain the collection action re- flected in the decision letter is a determination for purposes of sec_6330 and that we have jurisdiction to adjudicate this case see craig t c pincite b summary_judgment standard the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b we may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials in his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite finding no material facts to be in dispute we conclude that this case may be adjudicated summarily c standard of review where the validity of the taxpayer’s underlying tax_liability is properly at is- sue we review the irs’ determination de novo 114_tc_176 where the taxpayer’s underlying liability is not before us we review the irs determination for abuse_of_discretion only id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir petitioners did not dispute during the hearing or in their petition the tax lia- bility that the irs determined for their taxable_year rather they contend that the so erred in refusing to apply against that liability a supposed credit balance that they believe should be available for carryforward from there is some uncertainty in our precedents as to whether a de novo or an abuse-of-discre- tion standard of review applies in a situation such as this as we explain below 4in 116_tc_60 we applied a de novo standard of review where the taxpayer challenged the irs’ failure to apply an overpayment credit from another year we concluded that this was a challenge to the taxpayer’s underlying tax_liability ie the amount unpaid after application of credits to which the taxpayer was entitled id pincite on the other hand we have applied abuse-of-discretion review when considering challenges to the irs’ application of a check or other tax payment see melasky v commissioner t c __ date holmes j holding that a dispute as to whether a continued we conclude that the so answered correctly the credit carryforward question that petitioners raise because we would sustain her resolution of this issue under either standard of review we need not decide which applies see 141_tc_173 n estate of adell v commissioner tcmemo_2014_89 107_tcm_1463 golub v commissioner tcmemo_2013_196 106_tcm_173 with regard to matters other than application of the claim for an overpayment credit from we will review the so’s action for abuse_of_discretion d analysi sec_1 overpayment credit from our jurisdiction in cdp cases generally does not permit us to consider mat- ters involved for nondetermination years that is for tax years that are not a subject of the collection action before us but we may consider facts and issues from other years to the extent they are relevant in evaluating a claim that an unpaid tax has been paid 125_tc_14 an available credit from another year is a fact that may affect the taxpayer’s correct liability for continued payment was properly credited to the taxpayer’s account for a particular tax_year is not a challenge to his underlying tax_liability see also orian v commissioner tcmemo_2010_234 100_tcm_356 kovacevich v commission- er tcmemo_2009_160 98_tcm_1 n the year that is the subject of the collection action 138_tc_348 but a credit must actually exist in order to constitute an available credit a mere claim for a credit is not an ‘available credit ’ and such a claim need not be resolved before the irs can proceed with collection of the liability at issue id pincite see del-co w v commissioner tcmemo_2015_142 110_tcm_119 at the time of petitioners’ hearing the irs had already denied the refund claim embodied in their amended return thus far from having an avail- able credit for petitioners had nothing more than a disagreement concern- ing the denial of that claim the so was not required to consider the merits of the position taken on petitioners’ amended_return when determining whether to sustain the proposed collection action for see precision prosthetic v com- missioner tcmemo_2013_110 everett assocs inc v commissioner tcmemo_2012_143 we likewise lack jurisdiction to address that question we may consider whether a credit available from another tax_year should be applied to the taxpay- er’s liability for the year before the court only if that other credit indisputably exists del-co w t c m cch pincite petitioners do not have an avail- able credit from and we lack jurisdiction to decide their disputed claim for refund for a year that is not before us see weber t c pincite whether we review the so’s action under a de novo or an abuse-of-discretion standard we sustain her determination that petitioners did not advance a proper challenge to their underlying tax_liability for because their challenge was based on a credit that does not exist other issues in deciding whether the so abused her discretion in any other respect we consider whether she properly verified that the requirements of any applicable law or administrative procedure had been met considered any relevant issues petitioners raised and considered whether any proposed collection action bal- ances the need for the efficient collection_of_taxes with the legitimate concern of petitioners that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so properly discharged all of her responsibilities under sec_6330 she verified that petitioners’ tax liabil- ity for had been properly assessed and she correctly determined that they had no available credit to offset against that liability petitioners had the oppor- tunity to submit a collection alternative in the form of an installment_agreement or offer-in-compromise but they did not avail themselves of that opportunity see cavazos v commissioner tcmemo_2008_257 96_tcm_341 it is not an abuse_of_discretion for an appeals officer to sustain a levy and not consider any collection alternatives when the taxpayer has proposed none the gist of petitioners’ position in this case is that the irs erred in denying their claim_for_refund for the remedy for that supposed wrong was not to urge carryforward of a nonexisting credit in the cdp proceeding involving their tax_year the proper remedy would have been to file in the appropriate u s district_court or the u s court of federal claims a refund_suit seeking recovery_of the allegedly overpaid tax see sec_7422 governing civil actions for refund finding no abuse_of_discretion in the so’s handling of this issue we will grant summary_judgment for respondent and sustain the proposed collection action to implement the foregoing an appropriate order and decision will be entered for respondent
